            Case 1:20-cv-10025-LJL Document 21 Filed 12/01/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                 12/1/2020
                                                                       :
LIBERTY INSURANCE UNDERWRITERS, INC.,                                  :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    20-cv-10025 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
EPIQ EDISCOVERY SOLUTIONS, INC.,                                       :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Plaintiff seeks to file under seal the entire Legal Solutions Services Agreement between

Plaintiff, Defendant, and other insurers (the “Epiq Agreement”) based on the justification that the

Epiq Agreement contains information “about Epiq’s fees and services that Epiq may claim is

proprietary” and which has “no bearing on the claims in this action.” Dkt. No. 18 at 2. It also

offers that the agreement was marked as confidential when it was produced in discovery in prior

litigation relating to this matter.

        Under Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006), the

sealing of a court filing must be narrowly tailored to serve whatever purpose justifies the sealing

and must be consistent with the presumption in favor of public access to judicial documents. A

party resisting disclosure may articulate countervailing factors that can outweigh the

presumption of public access, including privacy interests and “business information that might

harm a litigant’s competitive standing.” Nixon v. Warner Commc’ns, 435 U.S. 589 (1978); see

United States v. Amodeo, 71 F.3d 1044, 1051 (2d Cir. 1995).

        Plaintiff’s application fails to satisfy those standards. The fact that information is subject
          Case 1:20-cv-10025-LJL Document 21 Filed 12/01/20 Page 2 of 3




to a confidentiality agreement between litigants is not by itself a valid basis to overcome the

presumption. Indeed, a different standard applies to documents filed before a court that are

“relevant to the performance of the judicial function and useful in the judicial process” than

applies to documents exchanged between parties in discovery. Lugosch, 435 F.3d at 119; see

Amodeo, 71 F.3d at 1050 (“Documents that play no role in the performance of Article III

functions, such as those passed between the parties in discovery, lie entirely beyond the

presumption’s reach and standard on a different footing than a motion filed by a party seeking

action by the court.”) (internal citations and quotation marks omitted).

       Plaintiff says the Epiq Agreement has information that Defendant “may” claim is

proprietary without identifying that information and without Defendant’s views as to which

information is proprietary. The Court has reviewed the Epiq Agreement, which appears to

contain extensive information that is not confidential or sensitive, including Epiq’s standard

terms, the parties who are obligated to pay Epiq’s invoices, and the very dispute resolution

mechanism upon which Plaintiff asks this Court to rely. To the extent that some of the

information in the Epiq Agreement is in fact proprietary, the parties may propose redactions to

the Court. See United States v. Aref, 533 F.3d 72, 93 (2d Cir. 2008) (stating “the requirement

that district courts avoid sealing judicial documents in their entirety unless necessary”).

       The motion is DENIED without prejudice to Plaintiff filing a copy of the Epiq

Agreement with proposed redactions limited to the information that is truly confidential or

sensitive and satisfies Lugosch. Plaintiff may make the motion by December 3, 2020 at 12:00

p.m., after consulting with Defendant. The Court will defer making the agreement public until

December 5, 2020, after it has had the opportunity to consider the redactions and a renewed and

more limited motion to seal.




                                                  2
        Case 1:20-cv-10025-LJL Document 21 Filed 12/01/20 Page 3 of 3




      The Clerk of Court is respectfully directed to close Dkt. No. 18.


      SO ORDERED.


Dated: December 1, 2020                            __________________________________
       New York, New York                                     LEWIS J. LIMAN
                                                          United States District Judge




                                               3
